Citation Nr: 0932548	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-05 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to January 
1967.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico.  The Veteran's case comes from the 
VA Regional Office in Chicago, Illinois (RO).  This case was 
remanded by the Board in June 2008 for additional 
development.


FINDING OF FACT

The medical evidence of record shows that the Veteran's 
currently diagnosed dental disorder is the result of 
periodontal disease and caries, and is not related to 
in-service trauma to teeth 8 and 9.


CONCLUSION OF LAW

A dental disorder was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1712, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in November 2002 satisfied the duty to notify provisions.  
Additional letters were also provided to the Veteran in 
February 2005, March 2006, and September 2008, after which 
the claim was readjudicated.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  A VA examination was provided to the Veteran in 
connection with his claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Dental disabilities are treated differently than other 
medical disabilities in the VA benefits system.  See 38 
U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  Service 
connection for purposes of disability compensation is 
warranted only for the loss of teeth due to the loss of the 
substance of body of the maxilla or mandible through trauma 
or disease.  See 38 C.F.R. § 4.150, Diagnostic Code 9913, 
Note (2008).  Otherwise, missing teeth are service connected 
solely for the purpose of establishing eligibility for VA 
outpatient dental treatment because they are not considered 
disabling conditions.  See 38 C.F.R. § 3.381(a) (2008); see 
also Byrd v. Nicholson, 19 Vet. App. 388, 394 (2005) (noting 
that disorders such periodontal disease, carious teeth, and 
missing teeth from diseases are not eligible for VA service-
connected compensation).

The Veteran's service treatment records show that the Veteran 
underwent multiple in-service dental treatments.

After separation from military service, a June 1993 VA dental 
examination report stated that a November 1965 dental x-ray 
had been reviewed.  The report stated that the x-ray showed 
that tooth "Number 8 has a small chip and #9 has a facture 
of incisal 1/3.  In dental records dated November [26], 1965 
notes 'def. Cr.'  This to me is fractured crown.  Veteran's 
entrance dental examination shows no defects on #8 or #9."

A June 1993 rating decision granted service connection for 
fractures of teeth 8 and 9 for dental treatment purposes.

An April 1994 VA operative report stated that teeth 3, 4, 5, 
and 14 were extracted.

A June 1994 VA operative report stated that teeth 6, 7, 8, 9, 
10, and 11 were extracted and dentures were inserted.

An April 2009 VA dental and oral examination report stated 
that the Veteran's claims file had been reviewed.  The 
examiner reviewed the Veteran's medical history, noting that 
his service treatment records included a November 1965 x-ray 
in which

the upper anterior region of [the] mouth 
demonstrates tooth #9 had a fractured 
mesioincisal edge.  Tooth #8 appears 
undamaged.  Bone levels were good in this 
region of the mouth and do not 
demonstrate any loss of bone.  On 
November 26, 1965 tooth #9 received a 
temporary crown.  On March 9, 1966 tooth 
#9 was prepped and a final impression 
taken for an acrylic jacket crown.  On 
April 4, 1966 a permanent acrylic jacket 
crown was placed.  Further reviews of x-
rays taken on February 16, 1966 indicated 
tooth #19 with deep caries, exposure of 
pulp.  Dental records indicate this tooth 
was extracted February 16, 1966.  Bite 
wing x-rays taken on February 16, 1966 
indicate the [Veteran] was missing tooth 
#30 and had caries on teeth #4 and #5, 
which were filled on April 13, 1966.  No 
further treatment is noted in the record.

The examiner then reviewed the Veteran's post-service dental 
history, noting the extraction of all of his upper teeth in 
April 1994 and June 1994.  After a physical examination, the 
diagnosis was

1.  Radiograph was unremarkable and 
within normal limits.  No underlying 
pathology deformity was seen.  Clinical 
examination revealed the [Veteran's] 
maxillary residual ridge is in good 
condition for successful wearing of a 
denture.  Remaining dentition in mandible 
is in fair to poor condition with some 
mobility of lower incisors due to 
periodontal disease.  Oral hygiene is 
poor and it does not appear [the Veteran] 
is seeing a dentist regularly.

2.  Veteran's loss of teeth number 8 and 
9 occurred 17 and 1/2 years after leaving 
active duty military service, but was not 
due to loss of substance of the body of 
the maxilla.  It is not at all likely 
these 2 teeth were extracted because of 
"blunt force trauma" that allegedly 
happened at the hands of the German 
police.  All his 10 remaining maxillary 
teeth, including teeth numbers 8 and 9, 
were extracted in April and June 1994 at 
[a VA] facility and immediate denture 
delivered.  Loss of teeth number 8 and 9 
was undoubtably related to caries and 
periodontal disease, as were the other 
teeth he has lost.

The medical evidence of record shows that the Veteran's 
currently diagnosed dental disorder is the result of 
periodontal disease and caries, and is not related to 
in-service trauma to teeth 8 and 9.  While service connection 
is already in effect for fractures of teeth 8 and 9 for 
dental treatment purposes, there is no medical evidence of 
record that this disability resulted in any currently 
diagnosed dental disorder, to include the loss of any teeth.  
Teeth 8 and 9 were extracted in 1994, along with numerous 
other teeth.  The April 2009 VA dental and oral examination 
report specifically stated that the loss of these teeth "was 
undoubtably related to caries and periodontal disease."  
Service-connected compensation benefits for tooth decay, 
periodontal disease, and resultant tooth loss, in the absence 
of any additional dental disorder such as bone loss, is 
precluded by VA regulations.  See 38 C.F.R. §§ 3.381(a) 
(treatable carious teeth, replaceable missing teeth, dental 
or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for VA outpatient dental treatment) 
(emphasis added) and 38 C.F.R. § 4.150, Diagnostic Code 9913 
at Note (loss of the alveolar process as a result of 
periodontal disease, in the absence of bone loss through 
trauma or disease, is not considered disabling).  In this 
regard, the April 2009 VA dental and oral examination report 
also stated that the Veteran's service treatment records did 
not show any bone loss and there was no bone loss noted at 
the time of the examination.  Accordingly, the medical 
evidence of record does not show that any currently diagnosed 
dental disorder is due to the loss of the substance of body 
of the maxilla or mandible through trauma or disease.  See 38 
C.F.R. § 4.150, Diagnostic Code 9913, Note.

The Veteran's statements alone are not sufficient to prove 
that any currently diagnosed dental disorder is related to 
in-service trauma of teeth 8 and 9.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
he is not a physician, the Veteran is not competent to make a 
determination that any currently diagnosed dental disorder is 
related to in-service trauma of teeth 8 and 9.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, even though teeth 8 
and 9 were service-connected due to in-service trauma, the 
medical evidence of record shows that all currently diagnosed 
dental disorders are due to periodontal disease and caries.  
This specifically includes the loss of teeth 1 through 19, 
21, 31, and 32.  As such, service connection for a dental 
disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a dental disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


